       Case 2:20-cv-00165-KG-KRS Document 34 Filed 07/10/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

GENESIS EXTRACTIONS, LLC,
a New Mexico limited liability company,

       Plaintiff,

vs.                                                       No. 2:20-CV-00165-KG-KRS

THE PLUG SUPPLY, a Colorado limited liability
company, BLUE GRASS HEMP WORKS, LLC, a
Kentucky limited liability company, and W3 HEMP
FARM, INC., a Kentucky corporation,

       Defendants,

and

THE PLUG SUPPLY, a Colorado limited liability
company,

       Cross-Claimant,

vs.

BLUE GRASS HEMP WORKS, LLC, a
Kentucky limited liability company, and W3 HEMP
FARM, INC., a Kentucky corporation,

       Defendants.

         STIPULATED ORDER REGARDING DISPOSITION OF CERTAIN
      COLLATERAL AND DISMISSAL OF CERTAIN CLAIMS WITH PREJUDICE

       THIS MATTER having come before the Court on the stipulation of Genesis Extractions,

LLC, The Plug Supply, and W3 Hemp Farm, Inc., to the following relief, and the Court being

advised in the premises;

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that:

       A.      Genesis Extractions shall retain and have immediate exclusive ownership of 32.5%

of the CBD oil interpleaded with the Court by Genesis Extractions and currently being stored by

                                               1
       Case 2:20-cv-00165-KG-KRS Document 34 Filed 07/10/20 Page 2 of 3



Genesis Extractions that was sourced from hemp grown by producers other than Blue Grass Hemp

Works, LLC.

       B.     The Plug Supply shall have immediate exclusive ownership of the remaining 67.5%

of the CBD oil interpleaded with the Court by Genesis Extractions and currently being stored by

Genesis Extractions that was sourced from hemp grown by producers other than Blue Grass Hemp

Works. The non-BGHW CBD oil is released from interpleader and Genesis Extractions shall turn

over possession of said non-BGHW oil to The Plug Supply at Genesis Extractions’ principal place

of business on a mutually convenient time and date, but as soon as is commercially practicable.

       C.     All claims which were asserted, or which could have been asserted, between The

Plug Supply, and W3 Hemp Farm, and between W3 Hemp Farm and Genesis Extractions in this

matter are hereby dismissed with prejudice; all claims which were asserted, or which could have

been asserted between Genesis Extractions and The Plug Supply which were related to or arising

out of the non-BGHW oil are dismissed with prejudice; W3 Hemp Farm, Genesis Extractions and

The Plug Supply are to bear their own costs and legal fees with respect to the dismissed claims

except as may have been agreed-to in a settlement agreement between the parties.

       D.     For the sake of clarity, nothing in this Order pertains to CBD oil interpleaded with

the Court by Genesis Extractions and currently being stored by Genesis Extractions that was

sourced from hemp grown by Blue Grass Hemp Works, or to any claims asserted by or against

Blue Grass Hemp Works in this matter.




                                            UNITED STATES DISTRICT JUDGE




                                               2
       Case 2:20-cv-00165-KG-KRS Document 34 Filed 07/10/20 Page 3 of 3




Stipulated and Agreed:

HINKLE SHANOR LLP

By     /s/ Benjamin F. Feuchter
       Benjamin F. Feuchter
       Sabrina Rodriguez Salvato
       7601 Jefferson St. NE, Suite 180
       Albuquerque, NM 87109
       (505) 858-8320
       bfeuchter@hinklelawfirm.com
       ssalvato@hinklelawfirm.com
       Attorneys for Defendant The Plug Supply

MILLER STRATVERT P.A.

By     Approved via email 5/27/20
       Dylan O’Reilly
       Michael R. Bebeau
       200 W. DeVargas St., Suite 9
       Santa Fe, NM 87501
       (505) 989-9614
       doreilly@mstlaw.com
       mbebeau@mstlaw.com
       Attorneys for Genesis Extractions, LLC

BOWLES LAW FIRM

By     Approved via email 5/27/20
       Jason Bowles
       4811 Hardware NE, Bldg. D, Suite 5
       Albuquerque, NM 87109
        (505) 217-2680
       jason@bowles-lawfirm.com
       Attorneys for W3 Hemp Farm, Inc.




                                                3
